788 N.W.2d 425 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ulysses SLAUGHTER, Defendant-Appellant.
Docket No. 141004. COA No. 296691.
Supreme Court of Michigan.
September 27, 2010.

Order
On order of the Court, the application for leave to appeal the March 30, 2010 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
DAVIS, J., not participating. I recuse myself and am not participating because I was on the Court of Appeals panel in this case. See MCR 2.003(B).